In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00059-CR
     ___________________________

    ANTHONY WHITE JR., Appellant

                     V.

    THE STATE OF TEXAS, Appellee



  On Appeal from the 371st District Court
         Tarrant County, Texas
       Trial Court No. 1512359D


Before Sudderth, C.J.; Bassel and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                  I. INTRODUCTION

      Appellant Anthony White Jr. was charged with assault causing bodily injury to a

member of his family or household or person with whom he had a dating relationship

enhanced by a prior conviction for a similar offense, a third-degree felony. See Tex.

Penal Code Ann. § 22.01(b)(2)(A). After White pleaded guilty to the charge, the trial

court deferred adjudicating him guilty and placed him on community supervision for

five years. The State later filed a petition to proceed to adjudication based on White’s

violation of the terms and conditions of his community supervision, and following a

hearing, the trial court adjudicated White guilty and sentenced him to ten years’

confinement. On appeal, White brings one issue, arguing that the trial court abused

its discretion by admitting two exhibits—State’s Exhibit 4, a police officer’s body

camera video, and State’s Exhibit 11, an audio of a 911 call—at the hearing on the

State’s petition to proceed to adjudication. We will affirm.

                                   II. BACKGROUND

      In 2017, following White’s guilty plea, the trial court deferred adjudicating him

and placed him on community supervision.            The terms of White’s community

supervision required that he “[c]ommit no offense against the laws of this State . . . .”

      In 2020, the State filed a petition to proceed to adjudication based on a

domestic-violence incident occurring on May 11, 2020, between White and his



                                            2
girlfriend, B.G.1 The State alleged that White had violated the terms and conditions

of his community supervision by: (1) committing the offense of assault causing bodily

injury against B.G., a person with whom White had a dating relationship;

(2) interfering with B.G.’s emergency call to authorities; and (3) unlawfully restraining

B.G.

       Prior to the hearing on the State’s petition, B.G. signed two “Affidavit[s] of

Non-Prosecution,” indicating that she did not want to testify against White and that

she wanted all charges against him to be dismissed. In one of the affidavits, B.G.

averred that she had been intoxicated on May 11, that White “never put his hands on

[her]” during the May 11 incident, that he had not interfered with her emergency call

to authorities, and that she had not been restrained by him.

       At the hearing on the State’s petition to proceed to adjudication, White pleaded

not true to the paragraphs in the State’s petition alleging that he had violated the

terms and conditions of his community supervision. The State called four witnesses

at the hearing: (1) Doug Jones, an employee of the Tarrant County Community

Supervision and Corrections Department, who testified regarding White being placed

on deferred adjudication in 2017 and regarding the terms and conditions of White’s

community supervision; (2) Fort Worth Police Department Officer Claudia Alfaro

       1
         We will refer to the complainant by her initials. See Bakare v. State, No. 02-19-
00447-CR, 2021 WL 2460857, at *1 n.1 (Tex. App.—Fort Worth June 17, 2021, no
pet.) (mem. op., not designated for publication) (referring to complainant by her
initials in an appeal of a conviction for assault against a family member).


                                            3
who testified regarding her response to the May 11 incident and her interactions with

B.G.; (3) Fort Worth Police Department Officer Trentan Bledsoe who testified

regarding his response to the May 11 incident and his interactions with White and

B.G.; and (4) B.G. who testified regarding the May 11 incident and her interactions

with White, Officer Alfaro, and Officer Bledsoe.

      Officer Alfaro testified that on May 11, she responded to a domestic-

disturbance call at B.G.’s apartment. When Officer Alfaro arrived at the scene, she

met with B.G. inside the apartment while Officer Bledsoe spoke to White outside the

apartment.2 Officer Alfaro testified that B.G. was “very excited” and “was crying the

whole time that [Officer Alfaro] spoke with her.” The State asked Officer Alfaro to

testify regarding what B.G. had told her, and White objected based on hearsay, Texas

Rule of Evidence 403, and Hughes v. State, 4 S.W.3d 1 (Tex. Crim. App. 1999)—

essentially arguing that the State was “trying to put on impeachment evidence where

they know that their complaining witness has recanted.” The State responded to

White’s objection by arguing that it was not offering the evidence for impeachment

purposes and that the evidence was allowed to come in under the excited utterance

exception to the hearsay rule. The trial court overruled White’s objection, noting,

      Well, in [Hughes], the State called a witness to recant them with otherwise
      inadmissible evidence—I mean—or recant the witness to impeach them
      with otherwise inadmissible evidence.

      2
       Three children were also inside the apartment—B.G.’s two daughters and
White’s son.


                                           4
              But, in this case, they did not call the injured party, and this
       evidence is an excited utterance so it’s not otherwise inadmissible. I
       mean, it would be—if she just said this, whatever she’s about to—I’m
       about to hear—if she just said that sitting calmly in a—with a police
       officer, it wouldn’t be admissible because it would be hearsay.

             But if she says it with excited utterance, then it is admissible and
       you can’t—but nobody’s called the injured party. And even if [the
       “Affidavit[s] of Non-Prosecution”] may conclusively prove that she’s
       going to recant, they haven’t called her to get into something that’s
       inadmissible, so I’m going to overrule your objection.

White requested, and the trial court granted, a running objection “for all statements

that the officer will testify as to that were made by [B.G.].”

       Officer Alfaro then testified that B.G. told her that White “had hit [B.G.]

multiple times, and he had also hit [B.G.] with a shirt, [and] held [B.G.] down on the

bed.” The State offered into evidence video from Officer Alfaro’s body camera—

State’s Exhibit 3—and White “renew[ed] [his] previous objections” and also objected

that the exhibit violated Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354 (2004).

The trial court “sustain[ed] the Crawford objection until [the State laid its] predicate

through a witness.”      State’s Exhibit 3—the video from Officer Alfaro’s body

camera—was never again offered into evidence.

       Following Officer Alfaro’s testimony, the State called Officer Bledsoe to the

stand. Officer Bledsoe testified that when he arrived at B.G.’s apartment, he knocked

on the door and could hear a disturbance coming from inside. When the door was

opened, he saw B.G. crying and heard her say, “He hit me.” White then renewed his


                                             5
objection under Rule 403 and Hughes, and the trial court stated that it would consider

White’s running objection as running “the whole time.”3              Officer Bledsoe then

testified that during the May 11 incident, B.G. was “in distress” and that she “was

crying, very emotional, [and] seemed very disturbed.” Officer Bledsoe testified that

he had White step outside of the apartment to speak with him while B.G. remained

inside. White explained to him that White and B.G. had been drinking and were

intoxicated, that there had been a “verbal altercation” in the apartment, that B.G. had

become physical with White, and that White had grabbed B.G. and pinned her down

on the bed.

      The State then offered into evidence video from Officer Bledsoe’s body

camera—State’s Exhibit 4—and explained that the exhibit contained two parts, one

showing Officer Bledsoe knocking on the door and his subsequent conversation with

White and the other showing his conversation with B.G. in the apartment following

White’s arrest. White objected to the admission of State’s Exhibit 4, stating “[s]ame

objections, Judge.” The trial court overruled the objections as to the first part of

State’s Exhibit 4, and the first part of the video was published.4



      White also objected based on Klein v. State, 191 S.W.3d 766 (Tex. App.—Fort
      3

Worth 2006), rev’d, 273 S.W.3d 297 (Tex. Crim. App. 2008). White does not make any
argument regarding Klein on appeal.
      4
       At that point in the hearing, the trial court did not make a ruling as to White’s
objections to the second part of State’s Exhibit 4.


                                            6
      In the first part of State’s Exhibit 4, Officer Bledsoe is seen approaching the

apartment and knocking on the door. White is seen answering the door, and B.G. is

heard in the background saying, “he f****** hit me,” and “he didn’t want me to call

you guys.” The video then shows White step out of the apartment with Officer

Bledsoe, and White then recounts his side of the May 11 incident. White states that

he and B.G. had drunk alcohol earlier in the day, that B.G. started arguing with him

when they got back to the apartment, that B.G. attacked him, and that he only

touched B.G. when he “pushed her off” of him. The video then shows Officer

Bledsoe talking with Officer Alfaro. Following the conversation between Officers

Bledsoe and Alfaro, the video shows Officer Bledsoe place White under arrest.5

      Officer Bledsoe testified that he spoke with B.G. following White’s arrest and

that he took photographs of scratches and marks on and around her neck. The State

then offered six photographs depicting several small scratches on B.G.’s neck, and the

trial court admitted the photographs over White’s objection.6        Officer Bledsoe

testified that B.G. told him that she and White had had a “verbal altercation”; that

White had struck her with his shirt; that she had told White that she would call 911;

that White had become angry and struck her with his closed fist; that she had fallen

      5
        There is no audio of the conversation between Officer Bledsoe and Officer
Alfaro. Officer Bledsoe testified that he “cut [his] mic” so that he could “have a
private conversation with [his] partner.”
      6
       White objected to the admission of the photographs, again citing Rule 403,
Hughes, and Klein.


                                          7
on the bed; that White had mounted her on the bed and struck her with both of his

hands; that she had gone to the balcony and yelled, “Someone call 911”; that White

had grabbed her by the hair and pulled her back into the bedroom where he threw her

on the bed and began striking her again; that she had grabbed a phone to call the

police; that White had taken the phone away from her while she was dialing; and that

she had grabbed another phone and went into a bathroom where she called 911.

      Later during Officer Bledsoe’s testimony, the State offered into evidence the

second part of State’s Exhibit 4. White objected to the admission of the second part

of State’s Exhibit 4, stating “[t]he same objections, Judge.”7 The trial court overruled

White’s objections, and a portion of the second part of State’s Exhibit 4 was

published. In the published portion of the second part of State’s Exhibit 4, Officer

Bledsoe is seen entering the apartment and speaking with a visibly distraught B.G.,

where she recounted her side of the May 11 incident. In the video, B.G. recounts that

she and White had been arguing; that White hit her in the face with a shirt; that White

hit her in the face with his hands; that she defended herself by hitting White back; that

she told White that she would call the police; that White told her, “I can’t deal with no

b**** that calls the cops”; that White took her phone while she was trying to call the

police; that she went outside and yelled for help but that White grabbed her by the


      7
       White also objected under Crawford, arguing that the State was “trying to get in
a statement from a child witness that’s not present, not available.” The State then
mentioned that it could cut the video off before the child witness made the statement.


                                           8
hair and dragged her inside; that White started hitting her again; that she tried to run

away from White but that he threw her on a bed and started choking her; and that she

grabbed a different phone and went into a restroom to call 911.

      The State later called B.G. to testify. B.G. testified that she had called 911

during the May 11 incident. The State offered to admit into evidence audio of the 911

call—State’s Exhibit 11. White objected to State’s Exhibit 11, renewing his running

objection and arguing that the exhibit was “more prejudicial than probative” and

arguing that “the State is attempting to impeach this witness with a statement—a prior

recorded statement and knowing that she has recanted her statements to the police

officers that night.” The trial court overruled White’s objection and admitted the

audio of the 911 call. During the call, B.G. can be heard telling the 911 operator her

address, the operator then inquired about what was going on, B.G. responded with

something unintelligible, the operator again inquired about what was going on, B.G.

again responded with something unintelligible, the operator again inquired about what

was going on, and the audio ended.

      Following the admission of the audio of the 911 call, B.G. testified about what

had occurred during the May 11 incident. B.G. explained that she was intoxicated on

May 11 and was arguing with White because she had heard stories that White had

been cheating on her. B.G. averred that she had called 911 because she “was just

intoxicated,” and she “wanted to get back at [White].”         B.G. testified that she

remembered telling Officers Alfaro and Bledsoe that White had hit her with a shirt,

                                           9
had hit her in the face, had taken her phone when she was going to call the police, had

interfered with her going outside to yell for help, and had choked her, but stated that

White had not done those things after all. More specifically, B.G. testified that White

did not hit her, that he did not take her phone from her or interfere with her ability to

call 911, and that he did not prevent her from going outside or restrain her against her

will. B.G. also explained that the scratches found on her neck were caused by herself

and not White, explaining that she had suffered “a little anxiety attack” and started

scratching herself. B.G. also testified that she was no longer dating White at the time

of the hearing.

      Following argument from counsel, the trial court found that paragraphs 1 and 2

of the State’s petition to proceed to adjudication were true (the paragraphs alleging

that White had committed the offense of assault causing bodily injury against a person

with whom White had a dating relationship and alleging that White had interfered

with B.G.’s emergency call to authorities), and the trial court found that paragraph 3

of the State’s petition was not true (the paragraph alleging that White had unlawfully

restrained B.G.). Based on those findings, the trial court found that White had

violated the terms and conditions of his probation and found him guilty of the 2017

charge of assault causing bodily injury to a member of his family or household or

person with whom he had a dating relationship with a prior conviction. The trial

court sentenced White to ten years’ confinement. This appeal followed.



                                           10
                                  III. DISCUSSION

      In his sole issue on appeal, White argues that the trial court abused its

discretion by admitting State’s Exhibits 4 and 11. Pointing to Hughes and Rule 403,

White argues that the trial court abused its discretion by admitting those exhibits

“because the State offered th[o]se exhibits to impeach B.G.’s testimony when the

State called B.G. knowing that she would recant.” The State counters by arguing that

“the complained[-]of exhibits8 were admitted as ‘excited utterances,’ not as

‘impeachment’ evidence.” Thus, the State contends that the complained-of exhibits

were otherwise admissible.     Pointing to the Confrontation Clause of the Sixth

Amendment, White counters this argument by contending that B.G.’s statements

contained in Exhibits 4 and 11 “are not otherwise admissible as White’s right of

confrontation prohibited their admission.”

A. Standard of Review

      We review a trial court’s decision to admit or exclude evidence under an abuse-

of-discretion standard. Beham v. State, 559 S.W.3d 474, 478 (Tex. Crim. App. 2018);


      8
        In its brief, the State mistakenly refers to the complained-of exhibits as the
“evidence from the two body cameras worn by the police officers”—presumably
referring to State’s Exhibits 3 and 4. But only one of the complained-of exhibits,
State’s Exhibit 4, pertains to video from a body camera (Officer Bledsoe’s body
camera); the other complained-of exhibit, State’s Exhibit 11, pertains to audio from
B.G.’s 911 call. In its brief, the State also mistakenly contends that the “[complained-
of] exhibits were introduced prior to [B.G.’s] testimony.” While State’s Exhibit 4 was
introduced prior to B.G.’s testimony, State’s Exhibit 11 was introduced during B.G.’s
testimony.


                                          11
Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App. 2016). Under this standard, we

will uphold the trial court’s decision as long as it is within the zone of reasonable

disagreement. Beham, 559 S.W.3d at 478; Johnson, 490 S.W.3d at 908. If the trial

court’s evidentiary ruling is correct under any applicable theory of law, it will not be

disturbed regardless of the reason for the trial court’s ruling. Johnson, 490 S.W.3d at

908; Devoe v. State, 354 S.W.3d 457, 469 (Tex. Crim. App. 2011).

B. Applicable Law

      Several tenets of law meet at the crossroads of this appeal: the general rule

prohibiting hearsay, the excited utterance exception to the hearsay rule, Texas Rule of

Evidence 403, the holding in Hughes regarding how to apply Rule 403 when the State

knows that its own witness will testify unfavorably, and the Confrontation Clause.

      Hearsay is an out-of-court statement that a party offers to prove the truth of

the matter asserted within the statement. Tex. R. Evid. 801(d). Hearsay is generally

inadmissible unless it falls within one of the enumerated exceptions.           Tex. R.

Evid. 802 (providing general rule against hearsay), 803 (providing exceptions

applicable regardless of whether the declarant is available as a witness), 804 (providing

exceptions applicable when the declarant is unavailable as a witness).

      An “excited utterance” is “[a] statement relating to a startling event or

condition, made while the declarant was under the stress of excitement that it caused.”

Tex. R. Evid. 803(2). Such excited utterances are not subject to the hearsay rule,

irrespective of whether the declarant is available as a witness. Tex. R. Evid. 803. In

                                           12
determining whether a hearsay statement is admissible as an excited utterance, a court

considers whether

      (1) the “exciting event” [is] startling enough to evoke a truly spontaneous
      reaction from the declarant; (2) the reaction to the startling event [is]
      quick enough to avoid the possibility of fabrication; and (3) the resulting
      statement [is] sufficiently “related to” the startling event, to ensure the
      reliability and trustworthiness of that statement.

McCarty v. State, 257 S.W.3d 238, 241 (Tex. Crim. App. 2008).

      In determining whether a hearsay statement is admissible as an excited

utterance, a court may also consider the time elapsed and whether the statement was

in response to a question. Zuliani v. State, 97 S.W.3d 589, 595 (Tex. Crim. App. 2003);

Davis v. State, 268 S.W.3d 683, 703 (Tex. App.—Fort Worth 2008, pet. ref’d).

However, it is not dispositive that the statement is an answer to a question or that it

was separated by a period of time from the startling event; these are simply factors to

consider in determining whether the statement is admissible under the excited

utterance hearsay exception. Zuliani, 97 S.W.3d at 596; Davis, 268 S.W.3d at 703. The

critical determination is “whether the declarant was still dominated by the emotions,

excitement, fear, or pain of the event” at the time of the statement. Zuliani, 97 S.W.3d

at 596.

      Texas Rule of Evidence 403 provides that a court “may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more

of the following: unfair prejudice, confusing the issues, misleading the jury, undue

delay, or needlessly presenting cumulative evidence.” Tex. R. Evid. 403. In Hughes,

                                          13
the Texas Court of Criminal Appeals addressed the interplay between Rule 403 and

situations where the State knows that its own witness will testify unfavorably.

4 S.W.3d at 5. In that case, the defendant was charged with indecency with a child by

contact. Id. at 2. The State called the child’s mother knowing that she would offer no

favorable testimony in support of its case, as demonstrated by the mother’s

unfavorable testimony at two prior hearings. Id. at 4–5. The State then called a CPS

caseworker who impeached the mother’s testimony with the mother’s prior

inconsistent statements. Id. at 4. The Court of Criminal Appeals held that the

“State’s knowledge that its own witness will testify unfavorably is a factor the trial

court must consider when determining whether the evidence is admissible under

Rule 403.”   Id. at 5.   In analyzing whether the evidence was admissible under

Rule 403, the Court of Criminal Appeals noted that the evidence was not otherwise

admissible under any hearsay exception claimed by the State. Id. at 6. The Court of

Criminal Appeals ultimately held that the trial court’s allowing the State to call a

witness under the guise of impeachment to get in otherwise highly prejudicial,

inadmissible evidence was improper under the circumstances and erroneous under

Rule 403:

      [A]n examination of the record reveals the State elicited no favorable
      testimony from [the mother]. The lack of favorable testimony suggests
      the State was attempting to use [the mother’s] prior inconsistent
      statements under the guise of impeachment for the primary purpose of
      placing before the jury evidence which was not otherwise admissible.
      Consequently, we conclude the State had little, if any, legitimate purpose
      in admitting [the mother’s] prior inconsistent statements to impeach her

                                         14
        testimony. Due to the highly prejudicial nature of this evidence[,] we
        conclude any probative value it may have had was substantially
        outweighed by its prejudicial effect.

Id. at 7.

        The Confrontation Clause of the Sixth Amendment provides that “[i]n all

criminal prosecutions, the accused shall enjoy the right . . . to be confronted with the

witnesses against him[.]” U.S. Const. amend. VI. The Confrontation Clause protects

a defendant’s right to physically face the witnesses who testify against him as well as

his right to conduct cross-examination.         Pennsylvania v. Ritchie, 480 U.S. 39, 51,

107 S. Ct. 989, 998 (1987); Macias v. State, 539 S.W.3d 410, 421 (Tex. App.—Houston

[1st Dist.] 2017, pet. ref’d). Whether a statement is admissible under the Rules of

Evidence and whether that statement is admissible under the Confrontation Clause

are separate questions. Crawford, 541 U.S. at 50–51, 124 S. Ct. at 1363–64; Walker v.

State, 406 S.W.3d 590, 596 (Tex. App.—Eastland 2013, pet. ref’d). “Thus, even when

a statement offered against a defendant is admissible under evidentiary rules, the

statement may implicate the Sixth Amendment’s Confrontation Clause.” Walker,

406 S.W.3d at 596.

C. Analysis

        We will assume, without deciding, that White has preserved the arguments he

now makes on appeal regarding the admission of State’s Exhibits 4 and 11. See Clark

v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012) (discussing specificity required at

the trial-court level to preserve arguments on appeal).

                                           15
      1. The admission of the first part of State’s Exhibit 4

      The State argues that the trial court did not abuse its discretion by admitting

the complained-of evidence because it was admissible under the excited utterance

exception to the hearsay rule. We agree as it relates to the first part of State’s

Exhibit 4.

      The first part of State’s Exhibit 4 depicts Officer Bledsoe arriving at B.G.’s

apartment in response to her 911 call. The only statements made by B.G. in the first

part of State’s Exhibit 4 occur when Officer Bledsoe arrives at B.G.’s apartment, and

an agitated B.G. is heard saying that White had hit her and that White did not want

her to call the police. Those statements9 reasonably fall within the excited utterance

exception to the hearsay rule given their proximity to the assault, B.G. still being

under the stress or excitement of the assault, and because they were made without

solicitation upon Officer Bledsoe arriving at the scene. See McCarty, 257 S.W.3d at

241; Davis, 268 S.W.3d at 703. Thus, in contrast to Hughes, here the complained-of

evidence was otherwise admissible under an exception to the hearsay rule. See Hughes,

4 S.W.3d at 6.

      White argues that the complained-of exhibits were not otherwise admissible

because they allegedly violated White’s rights under the Confrontation Clause. The

      9
        To the extent that White complains about other statements contained in the
first part of State’s Exhibit 4, namely his statements to Officer Bledsoe, those
statements would fall under the admission by a party opponent exception to the
hearsay rule. See Tex. R. Evid. 801(e)(2).


                                         16
Confrontation Clause, however, “applies only to criminal prosecutions, and a

probation revocation, whether it follows ‘regular’ probation or deferred adjudication

probation, is not a stage of criminal prosecutions.” Olabode v. State, 575 S.W.3d 878,

881 (Tex. App.—Dallas 2019, pet. ref’d). As stated by the Dallas Court of Appeals in

Gutierrez v. State,

       Deferred adjudication probation differs from regular probation in that it
       permits a defendant who pleads guilty to an offense and who
       successfully completes probation to avoid “conviction.” However, the
       issue of appellant’s guilt for the offense is determined in the initial plea
       proceedings, and the only issue to be determined in the revocation
       proceedings is whether to proceed with an adjudication of guilt. We
       conclude because appellant’s guilt was already determined in the prior
       plea proceedings, the revocation proceedings were not a phase of
       “criminal prosecution” for purposes of the Sixth Amendment.

No. 05-11-01380-CR, 2013 WL 3533549, at *2 (Tex. App.—Dallas July 12, 2013, pet.

ref’d) (mem. op., not designated for publication) (citation omitted); see also Pickins v.

State, No. 02-17-00050-CR, 2018 WL 3468359, at *4 (Tex. App.—Fort Worth July 19,

2018, no pet.) (mem. op., not designated for publication) (“[W]e conclude that a

community supervision revocation proceeding is not a stage of a criminal prosecution.

Accordingly, the Confrontation Clause is inapplicable in those proceedings . . . .”).

       Thus, because the first part of State’s Exhibit 4 was otherwise admissible, the

trial court did not abuse its discretion by admitting it. And even if the trial court had

abused its discretion by admitting it, such error was harmless given that there was

ample other evidence before the trial court (evidence of which White does not

complain of on appeal) proving the same facts. See Merrit v. State, 529 S.W.3d 549, 557

                                           17
(Tex. App.—Houston [14th Dist.] 2017, pet. ref’d) (holding error in admission of

evidence was harmless where similar testimony was developed and offered through

two other witnesses); Matz v. State, 21 S.W.3d 911, 912–13 (Tex. App.—Fort Worth

2000, pet. ref’d) (holding error in admission of complainant’s videotaped statement

regarding assault was harmless because complainant’s admissible live testimony

established the same facts). Here, Officer Alfaro testified that B.G. had told her that

White had hit her; Officer Bledsoe testified that B.G. had told him that White had hit

her and that White had taken a phone away from her when she was dialing 911; and

B.G. testified that she had told Officers Alfaro and Bledsoe that White had hit her

and had taken her phone when she was dialing 911.            Because that evidence is

cumulative of the statements made by B.G. in the first part of State’s Exhibit 4, even

if the trial court abused its discretion by admitting that part, we must disregard the

error because it could not have affected White’s substantial rights. See Tex. R. App. P.

44.2(b).

      2. The admission of the second part of State’s Exhibit 4

      As to the second part of State’s Exhibit 4, we have less confidence that it was

otherwise admissible under the excited utterance exception to the hearsay rule given

that the statements made by B.G. in the second part of State’s Exhibit 4 occurred

following White’s arrest and were made in response to questions by Officer Bledsoe.

See McCarty, 257 S.W.3d at 241; Davis, 268 S.W.3d at 703. But, assuming without

deciding that the trial court abused its discretion by admitting the second part of

                                          18
State’s Exhibit 4, such error was harmless. See Merrit, 529 S.W.3d at 557; Matz,

21 S.W.3d at 912–13. In this regard, Officer Bledsoe testified about what B.G. had

told him that night in the apartment, and White does not complain on appeal about

the admission of Officer Bledsoe’s testimony.

      Specifically, and as recited above, Officer Bledsoe testified that B.G. told him

that she and White had had a “verbal altercation”; that White had struck her with his

shirt; that she had told White that she would call 911; that White had become angry

and struck her with his closed fist; that she had fallen on the bed; that White had

mounted her on the bed and struck her with both of his hands; that she had gone to

the balcony and yelled, “Someone call 911”; that White had grabbed her by the hair

and pulled her back into the bedroom where he threw her on the bed and began

striking her again; that she had grabbed a phone to call the police; that White had

taken the phone away from her while she was dialing; and that she had grabbed

another phone and had gone into a bathroom where she called 911. Moreover, B.G.

testified that she remembered telling Officers Alfaro and Bledsoe that White had hit

her with a shirt, had hit her in the face, had taken her phone when she was going to

call the police, had interfered with her going outside to yell for help, and had choked

her. Because that evidence is cumulative of the statements made by B.G. on the

second part of State’s Exhibit 4, even if the trial court abused its discretion by

admitting that part, we must disregard the error because it could not have affected

White’s substantial rights. See Tex. R. App. P. 44.2(b).

                                           19
      3. The admission of State’s Exhibit 11

      As it relates to the admission of State’s Exhibit 11—the audio of the 911 call—

we hold that B.G.’s statements contained within the call reasonably fall within the

excited utterance exception to the hearsay rule given that B.G. sounds upset and

shaken during the call and given the testimony indicating that the call was made in

close proximity to the assault.10 See McCarty, 257 S.W.3d at 241; Dixon v. State,

358 S.W.3d 250, 261 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d) (concluding

that the trial court did not abuse its discretion by determining that statements in 911

call were an excited utterance where caller sounded “very upset, scared, and excited”).

Thus, the trial court did not abuse its discretion by admitting State’s Exhibit 11.

      And even if the trial court had abused its discretion by admitting it, such error

was harmless. In this regard, State’s Exhibit 11, which is just over one minute long,

contains audio of B.G. telling the 911 operator her address, the operator repeatedly

inquiring as to what was going on, and B.G. saying something unintelligible to the

operator’s inquiries. White makes no argument as to how specifically the admission

of the 911 call harmed him, and we do not see how it could have harmed him given

      10
         White does not suggest in his brief that the complained-of exhibits do not
meet the excited utterance exception to the hearsay rule; rather, White’s argument that
the complained-of exhibits were not otherwise admissible focuses on his contention
that “White’s right of confrontation prohibited their admission.” But, as stated
earlier, the Confrontation Clause “applies only to criminal prosecutions, and a
probation revocation, whether it follows ‘regular’ probation or deferred adjudication
probation, is not a stage of criminal prosecutions.” Olabode, 575 S.W.3d at 881; see
Guitierrez, 2013 WL 3533549, at *2.


                                           20
the relative lack of substance of the call, B.G.’s testimony that she had made the call,

and other testimony (of which White does not complain on appeal) regarding the

assault and the location of the assault. Thus, even if the trial court abused its

discretion by admitting State’s Exhibit 11, we must disregard the error because it

could not have affected White’s substantial rights. See Tex. R. App. P. 44.2(b).

      Having addressed both parts of State’s Exhibit 4 and State’s Exhibit 11, we

overrule White’s sole issue.

                                  IV. CONCLUSION

      Having overruled White’s sole issue, we affirm the trial court’s judgment.


                                                      /s/ Dana Womack

                                                      Dana Womack
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 3, 2022




                                          21